SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 17, 2013 THE FIRST BANCSHARES, INC. (Exact name of registrant as specified in its charter) MISSISSIPPI 33-94288 64-0862173 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6ighway 98 West Hattiesburg, Mississippi (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(601) 268-8998 Not applicable (Registrant's former address of principal executive offices) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 18, 2013, The First Bancshares, Inc. (the “Company”) received a letter, dated January 17, 2013, from Dennis Pierce announcing his resignation from the Company’s board of directors (the “Board”).The Board wishes to express its appreciation for Mr. Pierce’s service and wishes him well in his future endeavors.The Board does not expect to fill Mr.Pierce’s seat on the Board at this time. Item 9.01 Financial Statements and Exhibits. (c) Exhibits. 99.1 Letter from Dennis Pierce announcing his resignation from the Board of Directors of The First Bancshares, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE FIRST BANCSHARES, INC. (Registrant) Date: January 18, 2013 By: /s/Donna T. Lowery Donna T. Lowery, Chief Financial Officer
